Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 10-17 are currently pending.

Response to Amendment
The amendment filed March 09, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed December 10, 2021. 
Claims 10-15 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “the switch rail is secured against movement in the longitudinal direction by a rail” in lines 13-14. It appears the applicant meant to recite “the switch rail is secured against movement in the longitudinal direction by a rail anchor,” such as disclosed in the specification. For examination purposes, “a rail” has been construed as “a rail anchor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benenowski et al. (US 2004/0113023 A1) in view of Brackmann (DE 4410200 C1, provided with translation).
Regarding claim 10, Benenowski teaches (Fig. 1-6): A grooved rail switch device (Fig. 1) with a switch rail (14), wherein the switch device has a monobloc construction (para. 0011, lines 5-8) and comprises at least one stock rail (12), one connecting rail (channel rail profile 26), and one switch rail support in a form of a slide plate (annotated Fig. 4 below), wherein the switch rail (14) and the connecting rail (26) are connected to one another by a friction-lock connection (claim 1, lines 3-6), wherein the switch rail (14) is secured against movement in the longitudinal direction by a rail anchor (retainer 18) that extends sectionally both in the slide plate (annotated Fig. 4 below) supporting the switch rail and in the switch rail (14) (Fig. 4).
 Benenowski further teaches that the connecting rail is given its desired cross-sectional shape by machining (para. 0031), whereby the rail anchor (18) extends adjacent to a joint (Fig. 1), but does not explicitly teach that the switch rail and the connecting rail merge into one another via a joint that is S-shaped along a horizontal section, whereby the rail anchor extends adjacent to the S-shaped joint.
However, Brackmann (DE 4410200 C1, provided with translation) teaches (Fig. 1-6): a switch rail (3, 6) and a connecting rail (7) merge into one another via a joint (28-31) that is S-shaped along a horizontal section (para. 0031, lines 267-270; Fig. 2), whereby a rail anchor (20) extends adjacent to the S-shaped joint (Fig. 2-3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to merge the switch rail and the connecting rail via a S-
Regarding claim 11, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski does not explicitly teach that the end-faced area of the connecting rail comprises a machined contact surface having an S-shape, wherein the machined contact surface is in contact with a geometrically corresponding respective mating surface of the switch rail and forms the S-shaped joint.
However, Brackmann (DE 4410200 C1, provided with translation) further teaches (Fig. 1-6): the end-faced area of the connecting rail (7), a contact surface (28, 30) with an S-shape (Fig. 2) is machined (para 0026, line 194), which is in contact to a geometrically corresponding respective mating surface (29, 31) of the switch rail (3, 6), in order to form the S-shaped joint (Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to merge the switch rail and the connecting rail via a S-shaped joint, as taught by Brackmann, in order to “result in an extraordinarily good introduction of force anda harmonious force transfer when the tongue rail is loaded” (Brackmann, para 0031, lines 265-266).
Regarding claim 12, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski does not explicitly teach that the Benenowski does not explicitly teach that the S- shaped joint consists of one longitudinal limb extending along the longitudinal direction of the connecting rail, and transverse limbs extending curved.
However, Brackmann further teaches (Fig. 1-6): the S-shaped joint (Fig. 2) consists of one longitudinal limb (annotated Fig. 2 below) extending along the longitudinal direction of the connecting rail (7), and transverse limbs (annotated Fig. 2 below) extending curved.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to merge the switch rail and the connecting rail via a S-
Regarding claim 13, Benenowski and Brackmann teach the elements of claim 12, as stated above. Benenowski does not explicitly teach a longitudinal limb of the joint extending in the longitudinal direction of the connecting rail is 5 to 15 times longer than a transverse limb of the joint originating from said longitudinal limb.
However, Brackmann further teaches (Fig. 1-6): a longitudinal limb of the joint (annotated Fig. 2 below) extending in the longitudinal direction of the connecting rail (7) is longer than a transverse limb (annotated Fig. 2 below) of the joint originating from said longitudinal limb.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to merge the switch rail and the connecting rail via a S-shaped joint with a longitudinal limb and transverse limbs, as taught by Brackmann, in order to “result in an extraordinarily good introduction of force and a harmonious force transfer when the tongue rail is loaded” (Brackmann, para 0031, lines 265-266). Additionally, it would be obvious to extend the longitudinal limb to be 5-15 times longer than a transverse limb, to optimize the contact surface for harmonious force transfer between the rails.

    PNG
    media_image1.png
    349
    619
    media_image1.png
    Greyscale

Regarding claim 14, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski further teaches (Fig 1-6): the switch rail (14) is connected (claim 1, lines 3-7) to the connecting rail (26) via a wedge element (20).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Benenowski et al. (US 2004/0113023 A1) in view of Brackmann (DE 4410200 C1, provided with translation) and Heinze et al. (US 5,451,018 A).
Regarding claim 15, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski further teaches (Fig 1-6): in the longitudinal direction of the switch device extends a T-slot (annotated Fig. 4 below) for accepting one or several bolts (annotated Fig. 4 below), via which the wedge element (20) can be tightened to connect the switch rail (14) with the connecting rail (26) in a mechanical friction-locked manner (annotated Fig. 4 below).
Benenowski does not explicitly teach that the T-slot is for accepting one or several nuts of one or several bolts.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to use the T-slot for accepting one or several nuts, as taught by Heinze, to act as a more convenient means for tightening the wedge element with the connecting rail. 

    PNG
    media_image2.png
    459
    454
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed March 09, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “the tongue device of Benenowski is not a monobloc construction. Applicants' invention is directed to a grooved rail switch device having a monobloc construction, is 
The examiner responds that the applicant’s argument is more specific than the claimed limitation recited in claim 1, which does not require the tongue rail, the stock rail, the slide plate, and a side rail to be produced from a uniform material, and form one part. With regards to the argument that Benenowski’s monobloc construction is formed by welding, it is noted that the method of forming the device is not germane to the issue of patentability of the device itself, and determination of patentability is based on the product itself (see MPEP § 2113). 
However, it is noted that the applicant’s amended claim 16, which recites “the monobloc, at least in an area of the monobloc that comprises the stock rail, the connecting rail, and the switch rail support” overcomes Benenowski since it would not be obvious to configure Benenowski’s monobloc construction to include the stock rail and the switch rail support. 

Applicant argues that “Benenowski fails to teach or suggest a rail anchor. The Applicants submit that the retainer 18 of Benenowski is not an anchor, and that the retainer 18 serves to fix the root of the switch rail by means of a wedge element 20 extending from the retainer. By the retainer 18, the root of the switch rail is frictionally connected to the guide rail 10. This is not an anchor, which, according to the present invention, extends positively in the slide plate, on the one hand, and in the tongue rail, on the other.”
The examiner responds that “The switch adapter 18 itself is welded to the structural rail 24 (FIG. 4) and holds the switching rail 14 in its end on the control rail side, i.e. root side, in a clamping manner” 

Applicant argues that “the Brackmann reference fails to teach or suggest a tongue device in monobloc design. Brackman teaches a connection between the tongue rail and the connecting rail, which has an S-shaped course. However, this does not provide any suggestion of a monobloc tongue rail device with a corresponding joint.” Further, the applicant states that “there is no indication that an anchor is to be installed which extends between the underside of the tongue rail and the slide plate, and runs into the latter in sections.”
The examiner responds that the Brackmann reference is not used to teach a tongue device in monobloc design or an anchor to be installed between the underside of the tongue rail and the slide plate. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Applicant argues that “According to Brackmann, the connection between the tongue rail and the connecting rail is made via at least one screw connection, and that a disadvantage of the screw connection is that it is subjected to heavy loads when the rails are moved longitudinally, so that frequent checking is necessary. According to the invention, the connection between the switch rail and the connecting rail is a friction-lock connection, and not a screw connection.”
. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16 and its dependent claim 17, the prior art fails to teach that the monobloc, at least in an its area of the monobloc that comprises the stock rail (14), the connecting rail (18), and the switch rail support (23), consists of high- strength steel. While Benenowski teaches “an apparent monoblock construction in the area of the connection of the switching rail with the adapter” (Para. 0011) that may be interpreted as a monobloc construction of the switch device, the examiner finds no obvious reason to modify the monobloc construction to include the stock rail and the switch rail support in the form of a slide plate. Such a modification would require improper hindsight reasoning. Further, such a modification would teach against the intended feature of Benenowski, which teaches “in particular, a rolled sheet of a wear-resistant type of steel can be used for the slide device, such as a slide plate, a possibility that is not possible when building the railroad track switch device in a monoblock manner. In addition, a more economical production is obtained, in comparison to monoblock constructions, since the processing cost, such as the machining cost, is kept within bounds” (para. 0010). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617